35 F.3d 558
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Ramiro SUAREZ, Defendant Appellant.
No. 93-5796.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 25, 1994.Decided Sept. 14, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., Chief District Judge.  (CR-93-199)
Susan Hayes, Pfaff, Elmore & Hayes, Greensboro, NC, for appellant.
Walter C. Holton, Jr., U.S. Atty., Douglas Cannon, Asst. U.S. Atty., Greensboro, NC, for appellee.
M.D.N.C.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Ramiro Suarez appeals the district court's summary order finding him guilty of criminal contempt for his refusal to testify as a government witness.  A review of the record reveals that Suarez's refusal occurred in open court, and after voir dire out of the jury's presence.  During voir dire, Suarez specifically denied that he had been threatened if he testified.  Rather, Suarez testified that he was a friend of the husband of the defendant against whom he was to testify, and he did not wish to testify against her.  The district court advised Suarez that it would find him in contempt if he refused to testify, ordered him to testify, and permitted him time to consider his options overnight.   See United States v. Wilson, 421 U.S. 309, 316 (1975).


2
We find that the district court's determination that Suarez was in contempt of court under these circumstances was not an abuse of discretion.   See United States v. Moschiano, 695 F.2d 236, 251-52 (7th Cir.1982), cert. denied, 464 U.S. 831 (1984).  Accordingly, we grant Suarez's unopposed motion to submit the case on briefs, and we affirm the district court's use of its summary contempt powers pursuant to Fed.R.Crim.P. 42(a).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED